BLODGETT, P. J.
Heard upon demurrer to both counts of the declaration.
The first count sets forth an action for alienation of affections of the wife of plaintiff and places the date of said alienation as of the 7th day of December, 1927, and on divers other dates between said date and the date of the commencement of this action, by writ dated September 9, 1931.
In Taylor vs. Bliss, 26 R. I. 16-18, the Court has defined alienation of affections to be an injury to the person.
The demurrer to the first count is urged on the ground that the statute of limitations in Rhode Island requires such an action to be brought within two years from the time said action accrued. Such alienation is alleged to have continued up to the date of plaintiff’s writ, to wit, September 9, 1931.
The declaration further alleges,' in the second count, that on the 6th day of June, 1931, and on divers other days between said date and the commencement of this action, said defendant did debauch and have carnal knowledge of plaintiff’s wife, causing alienation- of her affection for said plaintiff.
The counts are not numbered, but apparently consist of two counts.
Demurrer to first count sustained.
For plaintiff: Charles R. Easton.
For defendant: George Hurley.
Demurrer to second- count overruled.